McGOHEY, District Judge.

Memorandum and Order

The petitioner seeks release from the Armed Forces on the ground that his induction on February 6, 1969, was illegal. The material facts are set out in the petition and are not disputed by the respondent.
It appears that the petitioner’s Selective Service classification was II-S while he was an undergraduate studying for a Bachelor’s degree in music at Ohio State University from which he was graduated in June 1967. The Military Selective Service Act of 1967 (the Act) became effective July 1, 1967. The following September he entered the Manhattan School of Music to commence a two-year course of graduate study for a Master’s degree. On October 27,1967, he was given a II-S classification as a first-year graduate student. A year later, on November 2, 1968, he was reclassified I-A. He was inducted, as noted, on February 6, 1969. He was then a full-time student satisfactorily pursuing his graduate course which is to terminate in May 1969.
The petitioner contends he has an absolute right to be classified I-S in order to complete his studies. The contention is rejected. It ignores the clear language of Section 6(i) (2) of the Act, 50 U.S.C. App. Sec. 456 (i) (2) and Regulation 1622.15(b) adopted pursuant thereto, 32 C.F.R. 1622.15(b). See Kaplish and Dixon v. Hershey et al., unreported, 69 Civ. 82 (D.C.N.D.Ohio E.D.).
The petition is denied.
So ordered.